DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 - 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., (10744967).
(Claim 1): Lee discloses a driving evaluation apparatus comprising a processor configured to determine (fig. 1), based on information about facial expressions or behaviors of one or more passengers riding in a vehicle that is under automatic driving control, whether or not the passenger has displayed a facial expression or behavior indicating a specific feeling (col 8, ln 1-20), and estimate ride comfort of the vehicle felt by the passenger in accordance with a determination result (col 8, ln 3 – 7; Note: examiner is interpreting “occupant’s condition” to include “comfort”); and evaluate the driving of the vehicle that is under the automatic driving control, based on an estimation result of the ride comfort (col 8, ln 21 – 37).
(Claim 11): ): Lee discloses a driving evaluation system having a server and a vehicle-mounted device that are communicatably connected to each other through a network (col 12, ln 36 - 49), the driving evaluation system comprising: the vehicle-mounted device that collects information about facial expressions or behaviors of passenger riding in a vehicle that is under automatic driving control, from a capture device for capturing the information about the facial expressions or behavior of the passenger (fig. 7, blk 240); and the server that determines whether or not the passenger has displayed a facial expression or behavior indicating a specific feeling, based on the information about the facial expressions or behavior of the passenger received from the vehicle-mounted device, and that estimates ride comfort of the vehicle felt by the passenger in accordance with a determination result, and that evaluates the driving of the vehicle that is under the automatic driving control, based on an estimation result of the ride comfort (fig. 7, blk 170).
(Claim 12): ): Lee discloses a driving evaluation method comprising the steps of: determining whether or not the passenger has displayed a facial expression or behavior indicating a specific feeling, based on information about facial expressions or behaviors of one or more passengers riding in a vehicle that is under automatic driving control, and estimating ride comfort of the vehicle felt by the passenger in accordance with a determination result (fig. 19); and evaluating the driving of the vehicle that is under the automatic driving control, based on an estimation result of the ride comfort (fig. 17).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (10744967) in view of Takayuki et al., (KR 20140014281).
(Claim 2): Lee teaches the apparatus of claim 1 but does not teach taking action when vehicle velocity or acceleration exceed threshold values.   However, in a related invention Takayuki teaches a device, wherein the processor estimates the ride comfort of the vehicle felt by the passenger, based on the facial expressions or behavior of the passenger when the absolute value of acceleration, velocity, or angular velocity of the vehicle exceeds a predetermined threshold value (if it is determined that the target rotational speed (Vref) and the first tunnel section when the
absolute value exceeds the speed threshold value (Vb) – Takayuki, page 11, ln 13 – 19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Lee with the teachings of Takayuki, as a way to prevent ride comfort in vehicle applications from deteriorating (In addition, by the band pass filter (42, 43), lateral acceleration ( f) and transverse Since the curve of the normal acceleration during running is included in the removal direction acceleration ( r), the controller (C) is, the Vibrate worsen the ride comfort can be suppressed – Takayuki, page 9, ln 1 – 3).
Allowable Subject Matter
Claims 3 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided all other objections and or rejections elsewhere in this office action are first overcome.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.   W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please refer to form 892 for cited references.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX C DUNN, PhD whose telephone number is (571)270-5323.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Alex C Dunn, PhD/Primary Examiner, Art Unit 3663